Name: 2009/719/EC: Commission Decision of 28 September 2009 authorising certain Member States to revise their annual BSE monitoring programmes (notified under document C(2009) 6979) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  economic geography;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 2009-09-29

 29.9.2009 EN Official Journal of the European Union L 256/35 COMMISSION DECISION of 28 September 2009 authorising certain Member States to revise their annual BSE monitoring programmes (notified under document C(2009) 6979) (Text with EEA relevance) (2009/719/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the second subparagraph of Article 6(1b) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in animals and requires each Member State to carry out an annual monitoring programme for TSEs based on active and passive surveillance, in accordance with Annex III to that Regulation. (2) Those annual monitoring programmes are to cover as a minimum certain sub-populations of bovine animals as provided in Regulation (EC) No 999/2001. Those sub-populations are to include all bovine animals above 24 or 30 months of age, the age limit depending on categories laid down in points 2.1, 2.2 and 3.1 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001. (3) Article 6(1b) of Regulation (EC) No 999/2001 says that Member States which can demonstrate an improvement in their epidemiological situation, according to certain criteria, may apply for their annual monitoring programmes to be revised. (4) Annex III (Chapter A, Part I, Point 7) to Regulation (EC) No 999/2001 says which information has to be submitted to the Commission and which epidemiological criteria have to be complied with by Members States wishing to revise their annual monitoring programmes. (5) On 17 July 2008, the European Food Safety Authority (EFSA) published a scientific opinion (2) which provided an assessment on the level of additional risk to human and animal health following the implementation of a revised bovine spongiform encephalopathy (BSE) monitoring regime in the 15 countries which were members of the Community before 1 May 2004. The opinion concluded that less than one BSE case would be missed annually in those Member States if the age of bovine animals covered by the programme was increased from 24 months to 48 months. (6) Commission Decision 2008/908/EC of 28 November 2008 authorising certain Member States to revise their annual BSE monitoring programme (3) was adopted, based on that EFSA opinion, as well as on the assessment of individual applications by those 15 Member States. (7) On 1 September 2008, Slovenia submitted to the Commission an application to revise its annual BSE monitoring programme. (8) The Food and Veterinary Office (FVO) carried out an inspection in that Member State in January 2009 in order to verify compliance with the epidemiological criteria laid down in point 7 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001. (9) The results of that inspection acknowledged the proper implementation in Slovenia of the rules on protective measures laid down in Regulation (EC) No 999/2001. In addition, all the requirements laid down in the third subparagraph of Article 6(1b) and all the epidemiological criteria set out in point 7 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001 were checked and found to be met by Slovenia. (10) On 29 April 2009, EFSA published a new scientific opinion on the updated risk for human and animal health related to the revision of the BSE monitoring regime in some Member States (4). That opinion also assessed the situation in Slovenia and concluded that less than one BSE case would be missed annually in those Member States if the age of the bovine animals covered by the BSE monitoring was increased from 24 months to 48 months. (11) In view of all available information, the application submitted by Slovenia to revise its annual BSE monitoring programme has been favourably evaluated. It is therefore appropriate to authorise Slovenia to revise its annual monitoring programme and to lay down 48 months as the new age limit for BSE testing in that Member State. (12) For epidemiological reasons, it should be provided that the revised monitoring programmes may only be applied to bovine animals which were born in a Member State that is authorised to revise its monitoring programme. (13) In order to ensure the uniform application of Community legislation, it is appropriate to lay down rules on the age limit for testing in the case of bovine animals born in one Member State but tested in a second one. (14) In the interest of clarity and consistency of Community legislation, Decision 2008/908/EC should be repealed and replaced by this Decision. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Member States listed in the Annex may revise their annual monitoring programmes as provided for in Article 6(1b) of Regulation (EC) No 999/2001 (the revised annual monitoring programmes). Article 2 1. The revised annual monitoring programmes shall apply only to the bovine animals born in the Member States listed in the Annex and shall cover at least all bovine animals above 48 months of age belonging to the following sub-populations: (a) animals as referred to in point 2.1 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001; (b) animals as referred to in point 2.2 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001; (c) animals as referred to in point 3.1 of Part I of Chapter A of Annex III to Regulation (EC) No 999/2001. 2. When bovine animals belonging to the sub-populations referred to in paragraph 1 and born in one of the Member States listed in the Annex are tested for BSE in another Member State, the age limits for testing in force in the Member State where the tests are performed shall apply. Article 3 Decision 2008/908/EC is repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Scientific Opinion of the Panel on Biological Hazards on a request from the European Commission on the risk for human and animal health related to the revision of the BSE monitoring regime in some Member States, The EFSA Journal (2008) 762, p. 1. (3) OJ L 327, 5.12.2008, p. 24. (4) Scientific Opinion of the Panel on Biological Hazards on a request from the European Commission on the updated risk for human and animal health related to the revision of the BSE monitoring regime in some Member States, The EFSA Journal (2009) 1059, p. 1. ANNEX LIST OF MEMBER STATES AUTHORISED TO REVISE THEIR BSE ANNUAL MONITORING PROGRAMMES  Belgium  Denmark  Germany  Ireland  Greece  Spain  France  Italy  Luxembourg  Netherlands  Portugal  Austria  Slovenia  Finland  Sweden  United Kingdom